Case 7:19-cr-00114-VB Document16 Filed 12/05/19 Page 1 of 1

Southern District
Federal Defenders 300 Quarropas Street, Room 260
OF NEW YORK , INC. White Plains, N.Y. 10601-4150

Tel: (914) 428-7124 Fax: (914) 997-6872

 

. Susanne Brody
David E. Patton Attomey-in-Charge

Executive Director White Plains
and Attorney-in-Chief

VIA ECF

   
     
   
       
      
   

APPLICATION GRANTED

Vincent L. Briccetti, U.S.D.J.

Dated:__t 4
White Plains, NY

Serh S urtnn/\
tg hfe oA,”
(6 dd GO.

The Honorable Vincent L. Briccetti
United States District Court Judge
Southern District of New York

300 Quarropas Street

White Plains, New York 10601

Re: United States v. Santos Alvarado
19 CR 0114 (VB)

Dear Judge Briccetti:

 

I am writing to respectfully ask that you adjourn Mr. ’s sentencin
December 19, 2019 to January 27, 2020 at 10:00am. I am requesting this adjournment so
that I may obtain additional records pertaining to Mr. Alvarado’s sentencing and to allow
Ms. Brody — who took the plea with Mr. Alvarado — to participate in the sentencing. This is
my second time requesting an adjournment of Mr. Alvarado’s case, and I do not anticipate
asking for another extension.

I have spoken to AUSA James Ligtenberg and he does not object to this request, and
Deputy Hilbert informed me that January 27, 2020 at 10:00am was available.

Thank you for your consideration.

  

énjamin Gold
Assistant Federal Defender

ce: AUSA James A. Ligtenberg (via ECF)

 
